Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This office action is in response to applicant’s communication filed on 11/17/20. Claims 1-12 and 21 are pending in this application. 
Double Patenting
Provisional Non-Statutory double patenting rejections were considered in light of the copending US patent applications 16/411,318 (US20190363188A1), 16/413,792 (US 2019/0363186) and 16/412,587 (US 2019/0363185), however the claims directed to the apparatus with regard to drain oxide layer structure is adjusted to improve the breakdown voltage performance of the LDMOS transistor, lack the specifics that are present in this application, e.g. at least “drain oxide layer structure is adjusted to improve the breakdown voltage performance of the LDMOS transistor”.

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. §102 as being unpatentable over Mallikarjunaswamy (US 20150380398 A1 “Malli”).
Regarding claim 1, Malli discloses alaterally diffused metal oxide semiconductor (LDMOS) transistor, comprising: a) a field oxide layer structure adjacent to a drain electrode region (see element 
Also note, in response to applicants’ amendment, this office action notes that applicant’s Field oxide layer 104 is formed both on top and laterally with 103, as disclosed in figs 2 and 3 in Malli. Thus, applicant’s assertion is not persuasive.
Regarding claim 2, Malli discloses the LDMOS transistor according to claim 1, further comprising a drift region located in a drain region (40)and having a second doping type (n-type),  wherein the drain oxide layer and fthe field oxide layer are located in the drift region (see figs 2 and 3 where 56 is located in 40, 36 and n-well are located in the drift region).
Regarding claim 3, Malli discloses the LDMOS transistor according to claim 1, further comprising a composite well region located in a source region (see composite section 34, in fig 2)and having a first doping type (p-type), wherein the composite well region close to the drain electrode region comprises a first convex region in the lateral direction(see p-body having covex shape), and the composite well region toward the bottom of a base layer comprises a second convex region in a vertical direction (see element 34 disclosing double convex shape).
Regarding claim 4, Malli discloses the LDMOS transistor according to claim 2, wherein a doping concentration of the drift region gradually decreases along  the direction from the drain region to the channel region (see region 40 tapers towards the gate/channel).

Regarding claim 6, Malli discloses the LDMOS transistor according to claim 5, wherein a doping concentration of the first well region is less than a doping concentration of the second well region (see para [0031] disclosing decreasing concentration and para [0024] disclosing that the doping concentration of 40 can be made higher).
Regarding claim 7, Malli discloses the LDMOS transistor according to claim 1, wherein when the number of the drain oxide layer structures is greater than 1 (see fig 2, disclosing multiple drain oxide layers, 40/32), the thickness of the drain oxide layer structures gradually decreases along the direction from the drain region to the channel region (see 40 tapers towards the channel).
Regarding claim 8, Malli discloses the LDMOS transistor according to claim 7, further comprising a gate conductor that fully covers the thinnest drain oxide layer structure and at least partially covers the drain oxide layer structure adjacent to the thinnest drain oxide layer structure (see 42 contacts with the thinnest portion of the 40).
Regarding claim 9, Malli discloses the LDMOS transistor according to claim 8, further comprising a gate dielectric layer located under the gate conductor and adjacent to the drain oxide layer structure (see claim 2).
Regarding claim 10, Malli discloses the LDMOS transistor according to claim 3, further comprising a source electrode region having a second doping type (n-type,s ee fig 2, n-jfet)and a body contact region having a first doping type located in well region (pbody) of  source region (see element 
Regarding claim 11, Malli discloses the LDMOS transistor according to claim 1, wherein the length ratio of the field oxide layer structure to the drain oxide layer structure is adjusted to change  the breakdown voltage performance of the LDMOS transistor and an on-resistance performance. This office action interprets this limitation as being that the drain oxide layer is shaped to affect breakdown voltage, see para [0002] disclosing increasing breakdown voltage, see also para [0011]).
Regarding claim 12, Malli discloses the LDMOS transistor according to claim 7, wherein the length ratio of each drain oxide layer structure is adjusted to improve the breakdown voltage performance of the LDMOS transistor. (this office action notes that this limitation is rejected under §112. This office action interprets this limitation as being that the drain oxide layer is shaped to affect breakdown voltage, see para [0002] disclosing increasing breakdown voltage).
Regarding claim 21, Malli discloses wherein a junction depth of the drift region gradually decreases in a direction from the drain region to a channel region (see fig 2, where the region decreases towards the channel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813